Citation Nr: 0706336	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  00-02 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass and myocardial 
infarction.

3.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to September 
7, 2002.

4.  Entitlement to a rating in excess of 50 percent for PTSD 
from September 7, 2002.

5.  Entitlement to an initial rating in excess of 50 percent 
for a left knee disability, status post medial meniscectomy.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to October 
1976.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision, which denied 
service connection for a right knee disability and coronary 
artery disease status post coronary artery bypass graft and 
myocardial infarction, and granted service connection for 
PTSD and a left knee disability with 10 and 0 percent 
evaluations, respectively.  The veteran filed a notice of 
disagreement (NOD) in November 1999, and the RO issued a 
statement of the case (SOC) in November 1999.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in January 2000.

In May 2002, the RO granted higher ratings for PTSD and the 
left knee disability of 50 and 10 percent, respectively, each 
effective May 12, 1999 (the date of the claim).  The Board 
remanded these matters to the RO in March 2001 and November 
2003 for additional development.  After the claims were 
readjudicated and all of the denials were continued, the 
veteran continued to disagree with the assigned evaluations.  
Because the veteran has requested higher ratings for PTSD and 
the left knee disability since the time of the grant of 
service connection, the Board has characterized these claims 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

As a final preliminary matter, the Board notes that the 
veteran's June 2003 claim for a TDIU, which was referred to 
the RO in November 2003, is still pending, so this matter is 
again referred for appropriate action.



FINDINGS OF FACT

1. All notification and development actions necessary to 
fairly adjudicate each claim on appeal have been 
accomplished.

2.  The veteran's right knee is asymptomatic and the veteran 
has not identified any impairment from or symptoms of a right 
knee disability.

3.  The veteran's right knee arthritis did not arise within 
the one-year presumptive period or for many years after 
service, and there is no medical evidence or opinion that the 
disability is related to service.

4.  The veteran's in-service cardiac symptoms resolved 
without residual disability, his coronary artery disease did 
not arise within the one-year presumptive period or for many 
years thereafter, and there is no medical evidence or opinion 
that the disability is related to service.

5.  The only post-service diagnosis pertaining to the 
veteran's rheumatic heart disease indicated that it was 
asymptomatic.

6.  As of September 7, 2002, the symptoms of the veteran's 
PTSD included impaired impulse control, difficulty to 
adapting to stressful circumstances, mood swings, and 
physical reactions to stress and anxiety, and his GAF was 45; 
prior to this date, the GAF was significantly higher and the 
PTSD symptoms included few if any of the symptoms listed 
above, but did include normal speech, good mood, no suicidal 
or homicidal ideation, logical and goal oriented thoughts, 
and good insight and judgment.

7.  During all stages of the appeal period, the veteran's 
left knee flexion was to 95 degrees or greater and extension 
was to 0 degrees, the knee was stable, and there was no 
weakness or incoordination with minimal functional loss due 
to pain and fatigue.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.  The criteria for service connection for a coronary artery 
disease, status post coronary artery bypass and myocardial 
infarction, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

3.  The criteria for an initial rating for PTSD in excess of 
50 percent have not been met prior to September 7, 2002.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 
9411 (2006).

4.  Resolving all doubt in the veteran's favor, the criteria 
for a 70 percent rating for PTSD have been met as of 
September 7, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.20, 4.130, Diagnostic Code 9411 (2006).

5.  The criteria for rating greater than 10 percent for a 
left knee disorder, status post medial meniscectomy, are not 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.20, 4.27, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5259, 5260, 5261, 5299 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

The RO's August 2003 letter and the AMC's January and June 
2005 and May 2006 letters, sent during the pendency of the 
appeal, collectively notified the veteran and his 
representative of VA's responsibilities to notify and assist 
him in his claim, and requested that the veteran advise VA as 
to whether there was medical evidence showing treatment for 
his disabilities.  Those letters also provided notice of what 
was needed to establish entitlement to a higher rating 
(evidence showing that the condition had worsened), as well 
as to establish entitlement to service connection (evidence 
showing an injury in military service or a disease that began 
in or was made worse during military service, or an event 
during military service that caused an injury or disease; a 
current physical or mental disability; and, a relationship 
between the current disability and an injury, disease, or 
event in service).  Also noted was that the relationship is 
presumed for veterans with certain chronic diseases.  
Thereafter, they were afforded opportunities to respond.  The 
Board thus finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.

The aforementioned letters also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave it enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get. Additionally, the January 2005 and May 2006 letters 
requested that the veteran furnish any evidence that he had 
in his possession that pertained to his claim.  The Board 
finds that these letters, collectively, satisfy the statutory 
and regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met with in 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the rating action on appeal.  In this case, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, a little more than a year after the October 1999 rating 
decision.  However, the Board finds that any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO/AMC development and the Board 
remands, comprehensive documentation, identified below, has 
been associated with the claims file and considered in 
evaluating the veteran's appeal.  After the issuance of the 
RO's/AMC's August 2003, January and June 2005 and May 2006 
notice letters and additional opportunities to provide 
information and/or evidence pertinent to the claims under 
consideration, the AMC readjudicated the veteran's claim on 
the basis of all the evidence of record in June 2006 (as 
reflected in the SSOC).

Hence, the Board finds that the VA's failure in not 
completely fulfilling VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
See also Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. 
Dec. 21, 2006) (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication).

In addition, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  The Court also 
held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
this latter requirement was accomplished in the SOC and 
SSOCs, and that this suffices for Dingess/Hartman.  The Board 
also finds that VA provided the required information 
regarding disability ratings and effective dates in the 
attachment to the June 2006 SSOC specifically addressing 
those issues.  Given the dispositions noted below, the Board 
finds that any error in the timing or form of the notice is 
harmless.  Id.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO/AMC, on its own initiative as well as 
pursuant to the Board's March 2001 and November 2003 remands, 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining all evidence necessary to substantiate 
his claim, to include obtaining available post-service VA and 
private medical records through 2006.  This includes the 
post-June 2001 records of the Bath VA Medical Center (VAMC) 
noted in the Board's November 2003 remand.  In July 1999, 
September 2002, February 2003, September 2005, and May 2006, 
the veteran was afforded comprehensive VA examinations in 
connection with his claims, reports of which are of record.  
There were also February 2003 and March 2006 statements by 
the September 2002 and September 2005 VA examiners clarifying 
their findings regarding the veteran's right knee.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of each claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  Such a determination requires a finding of 
current disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be presumed for arthritis and 
cardiovascular disease manifested to a compensable degree 
within one year of separation from qualifying service; that 
presumption is rebuttable by contrary evidence.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In adjudicating service connection claims, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).  In this case, the 
Board finds that the preponderance of the competent evidence 
weighs against each claim for service connection.

As to the veteran's right knee, the service medical records 
reflect that he injured this knee in November 1956 when he 
struck a rock.  A contusion on the lateral aspect of the 
right knee was diagnosed, and X-rays were negative.  An 
August 1957 treatment record notes right knee pain.  On 
examination, there was tenderness over the right knee along 
the medical aspect of the leg, and the impression was of a 
strained knee.  On June 1976 retirement examination, the 
lower extremities were normal.

In the September 2002 VA examination report, the examiner 
states, "This injury seems to have healed.  He has no 
complaints with respect to his right knee today at all."  
The right knee findings included no swelling, full range of 
motion, mild laxity of the collateral ligaments, no anterior 
drawer, good patella tracking, and full strength.  A February 
2003 follow-up commentary noted that X-rays showed minimal 
arthritis, no fracture or dislocation, prior surgery on the 
knee that was likely vascular, and that there was no obvious 
instability to the knee, no objective evidence of pain on 
motion, weakness, excessive fatigability, or incoordination, 
and mild functional loss due to pain that occurs with flare-
ups.  The September 2005 VA examiner stated that there were 
"no symptoms of the right knee at all," noting lack of 
pain, weakness, stiffness, swelling, hotness, redness, 
locking, lack of endurance, loss of range of motion, fatigue 
with repetitive motion, treatment, flare-ups, support, 
dislocation, surgery, injury, or constitutional arthritis.  
The impression was of a history of trauma to the right knee 
with no residual found and no injury since recovery in 1956.  
A supplemental opinion was provided by the same physician in 
a March 2006 statement that indicated he could not find in 
the file an indication of the vascular surgery that X-rays 
indicated had been performed.  The VA physician stated that 
the veteran had mild right knee degenerative disease, but 
that he had "no symptoms, no findings and no complaints."

In the absence of competent evidence of the claimed 
disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As to what constitutes a disability, Allen v. Brown, 
7 Vet. App. 439, 448 (1995) held that, based on the 
definition found in 38 C.F.R. § 4.1, the term disability 
"should be construed to refer to impairment of earning 
capacity due to disease, injury, or defect, rather than to 
the disease, injury, or defect itself."  Based on this 
definition, the veteran does not have a current disability, 
because the above examinations and opinions have repeatedly 
indicated that the veteran's right knee is asymptomatic and 
that the veteran himself did not identify any such symptoms 
or any impairment of his knee.  A denial of the claim is 
therefore warranted on this basis.  However, even if the 
arthritis did constitute a disability, the evidence also 
shows that is not related to service.  The right knee 
contusion and strain diagnosed in service were acute and 
transitory and resolved without residual disability as 
evidenced by the normal X-rays and normal lower extremity 
findings on the retirement examination.  There is also no 
evidence of continuity of symptomatology after service or 
that the arthritis arose within the one-year presumptive 
period, as the first evidence of arthritis appears to be in 
September 2002 VA examination report, which took place many 
years after service.  Moreover, there is no other evidence 
that the arthritis is related to service.

Under these circumstances, the claim for service connection 
for a right knee disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence shows that the veteran does not currently 
have a right knee disability, and his non-impairing right 
knee arthritis is not related to service, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.

As to the veteran's coronary artery disease, there were 
multiple cardiac-related symptoms noted in the service 
medical records.  The first of these was a February 1963 
notation that an annual cardiology examination showing 
symptoms such as pitched holosystolic atrial blowup and mid-
diastolic rumble.  The chest was clear.  The veteran 
indicated that he had rheumatic fever at age 15 with bed rest 
for over three months.  Also noted was that in 1951, prior to 
service, a physician had indicated that the veteran had 
myocardial or mitral insufficiency.  On reevaluation, the 
impression was of organic heart disease, symptoms of  
rheumatic fever, and mitral valvitis.  It was also noted that 
the veteran was well compensated with the tendency for 
rheumatic fever to recur.  The veteran also experienced chest 
pain in November 1970 and was admitted to a hospital.  
Examination at that time was unremarkable, chest films and 
EKGs were within normal limits as were lab tests, and the 
veteran was asymptomatic for the hospital stay other than 
occasional dull aching chest pain during the first twenty-
four hours. At the June 1976 retirement examination, the 
heart, chest, and vascular system were normal, and the EKG 
and chest X-rays were within normal limits.

After service, an August 1996 private treatment from Robert 
Packer hospital indicates that the veteran had been referred 
for cardiac evaluation.  The history section noted 
hypertension over the past month and worsening chest pain 
over the previous few days.  The veteran was diagnosed with 
non Q-wave myocardial infarction and underwent cardiac 
catherization.  An X-ray of the chest at that time showed no 
active disease.  In 1999, the veteran underwent a coronary 
artery bypass graft procedure.

The veteran underwent two VA cardiac examinations, in July 
1999 and February 2003.  The July 1999 VA examiner rendered 
findings of heart size normal, regular rate and rhythm, no 
ventricular heaves or trills, good quality heart sounds and 
no ectopy, no evidence of congestive heart failure, clear 
lung fields, and hepatosplenic enlargement or dependent 
edema.  The diagnoses were status post coronary artery bypass 
graft, non Q myocardial infarction, rheumatic heart disease 
(by history), asymptomatic, and coronary artery disease.  The 
February 2003 VA examiner  report noted that the claims file 
was present, including a September 2002 VA outpatient 
treatment (VAOPT) note reflecting a diagnoses of ischemic 
cardiomyopathy, asymptomatic currently, previous myocardial 
infarction and coronary artery bypass graft, and 
dyslipidemia.  On February 2003 VA examination, there was a 
normal sinus rhythm, the examiner could not identify any 
murmurs, the veteran indicated he had no angina in 18 months, 
the left chest was clear and the right chest had crackles at 
the base.  The veteran stated that he had rheumatic heart 
disease as a child.  The impression was of arteriosclerotic 
heart disease with a history of coronary artery bypass graft 
and arrhythmias with pacer/ defibrillator in place, and 
cardiomyopathy.  The examiner noted that cardiomyopathy is a 
congenital disease, and added that the veteran's 
arteriosclerotic heart disease "may be genetic, too," as 
the veteran's father and grandfather had both died of heart 
attacks in their 60s.

Based on the above evidence, service connection for coronary 
artery disease must be denied.  The veteran's heart symptoms 
in service resolved without residual disability, as evidenced 
by the normal cardiovascular findings in November 1970 and 
later on retirement examination.  In addition, the first 
post-service heart symptoms appear to be in August 1996, 
about twenty years after service, so there is no evidence of 
continuity of symptomatology or that the veteran's coronary 
artery disease arose within the one-year presumptive period.  
Moreover, neither the VAOPT or private treatment records nor 
the VA examination reports include any comments or opinion 
indicating that there is a nexus between the veteran's 
coronary artery disease and his in-service cardiac symptoms.  
In fact, the February 2003 VA examiner, who reviewed the 
claims file, suggested that the veteran's heart disease was 
genetic rather than related to service, although this opinion 
was equivocal.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

As a final note, the Board points out that, although there is 
evidence that the veteran had rheumatic fever and possibly 
rheumatic heart disease prior to service, the July 1999 VA 
examination indicated that his rheumatic heart disease was 
asymptomatic and there is no other post-service diagnosis 
indicating otherwise.  As the evidence thus reflects that the 
veteran does not currently have rheumatic heart disease, the 
Board need not consider whether there is clear and 
unmistakable evidence that indicates that this disability 
preexisted service and was not aggravated thereby, so as to 
rebut the presumption of sound condition as set forth in 38 
U.S.C.A. §§ 1111.

Under these circumstances, the claim for service connection 
for coronary artery disease, status post coronary artery 
bypass and myocardial infarction must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, absent any competent evidence to 
support the claim, that doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.

III.  Claims for Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected. Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

A.  PTSD

Since November 7, 1996, psychiatric disorders other than 
eating disorders are rated under the General Rating Formula 
for Mental Disorders.  See 38 C.F.R. §§ 4.125-130, Diagnostic 
Codes 9201-9440.  The veteran's claim for service connection 
was filed after that date, so the General Rating Formula 
applies.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A rating of 70 percent is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the record in light of the above-noted criteria, 
the Board finds that the criteria for an initial rating in 
excess of 50 percent for PTSD have not been met at any time 
between the May 12, 1999 date of the claim and September 6, 
2002.  

In this regard, the Board notes that symptoms noted on an 
August 1999 VA-authorized examination as well as those 
recorded in the VAOPT notes during this time period more 
nearly approximate those listed among the criteria for the 50 
percent, rather than the 70 percent, rating.  See 38 C.F.R. 
§§ 4.3, 4.7.  The August 1999 examiner indicated that the 
veteran's capacity for impulse control tends to be 
compromised, and impaired impulse control is one of the 
symptoms listed among the criteria for the 70 percent rating.  
However, there was no evidence of suicidal ideation or 
obsessed rituals which interfere with routine activities.  
Moreover, the veteran's speech was not intermittently 
illogical, obscure, or irrelevant; rather, his speech was 
described by the August 1999 examiner as circumstantial, 
which is a symptom listed among those in the criteria for the 
50 percent rating.  There was no evidence of near-continuous 
panic or depression, nor was there evidence of spatial 
disorientation; rather, the veteran was said at the August 
1999 examination to be oriented to time, place, and person.  
There was also no evidence of neglect of personal hygiene and 
appearance; the August 1999 examination indicated that the 
veteran was dressed casually with marginal personal hygiene 
and needed to be reminded to do things such as personal 
hygiene, but did not state that he neglected his personal 
hygiene.  

The Board also points out that the GAF score of 55 assigned 
by the August 1999 VA-authorized examiner appears consistent 
with the assignment of a 50 percent rating during the time 
frame in question.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness. There is no question that the GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to DSM-IV, a GAF score 
between 51 and 60 is indicative of moderate symptoms (e.g., 
flat affect and circumstantial speech, and occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning.  Shortly after this examination, a 
September 2000 VAOPT note assessed the veteran's GAF at 65, 
and a January 2001 VAOPT note indicated that the veteran was 
pleasant with good eye contact, with normal psychomotor 
activity, normal speech, good  mood, no suicidal or homicidal 
ideation, goal oriented, logical, and relevant, with good 
insight and judgment and functioning well, thus indicating 
that a 50 percent rating was still appropriate at this time.

The Board also notes that, as of September 7, 2002, the 
evidence is at least evenly balanced as to whether the 
veteran's PTSD symptoms more nearly approximate those among 
the criteria for the next higher, 70 percent, rating.  In 
addition to impaired impulse control, the September 2002 
examination indicated that the veteran had a low threshold 
for pressure and stress, and difficulty in adapting to 
stressful circumstances is a symptom listed among the 70 
percent criteria.  Mood swings, physical reactions to stress 
and anxiety, and interference with judgment and reasoning 
were also noted.  In addition, the GAF of 45 assigned by the 
September 2002 examiner is, according to DSM-IV, indicative 
of more serious symptoms such as suicidal ideation and severe 
obsessional rituals.  

Thus, as of the date of the September 7, 2002 VA-authorized 
examination, the veteran's symptoms were at least evenly 
balanced between those in the 50 and 70 percent criteria.  
Affording him the benefit of the doubt, he is entitled to the 
higher rating.  See  38 C.F.R. §§ 3.102, 4.3.  This more 
serious symptomatology continued through at least March 2004, 
at which time the veteran indicated that if it were up to him 
he would just stay in bed all the time.  The veteran is not, 
however, entitled to a higher, 100 percent rating, for this 
period of time, because he did not have the total 
occupational impairment due to symptoms such as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, or any of the 
other symptoms listed among the criteria for the 100 percent 
rating.  

In sum, from the May 12, 1999 date of the claim to September 
6, 2002, the preponderance of the evidence reflects that the 
veteran's symptoms more nearly approximated those in the 50 
percent criteria; as of September 7, 2002, the veteran's 
symptomatology was approximately evenly balanced between the 
50 and 70 percent criteria; the benefit-of-the-doubt doctrine 
therefore does not apply to the first period described above, 
but warrants a 70 percent rating as of September 7, 2002 for 
the veteran's PTSD.

B.  Left Knee

As for the veteran's left knee disability, he underwent a 
medical meniscectomy in February 1977.  In granting service 
connection and assigning a noncompensable evaluation in 
October 1999, the RO designated the diagnostic code as DC 
5299-5010.  Diagnostic Code 5299 is used to identify 
musculoskeletal system disabilities that are not specifically 
listed in the rating schedule, but are rated by analogy to 
similar disabilities under the rating schedule.  See 38 
C.F.R. §§ 4.20, 4.27.  

Under DC 5010, arthritis due to trauma is rated under DC 
5003.  Under DC 5003, degenerative arthritis established by 
X-ray findings is rated based on limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (here, Diagnostic Codes 5260 and 5261).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

When the RO increased the rating to 10 percent, it referred 
to DC 5259-5010.  Under DC 5259, removal of semilunar 
cartilage warrants a 10 percent rating.  

The May 2003 rating decision and SSOC appear to base the 10 
percent rating on DC 5003's 10 percent rating for 
noncompensable limitation of motion of a single joint; 
February 2003 X-rays had indicated mild degenerative disease 
of the left knee.

In any event, the Board finds, regardless of how the 
disability is rated, the evidence does not warrant the 
assignment of an initial rating higher than 10 percent at 
point since the effective date of the rating for any stage of 
the appeal based on any potentially applicable diagnostic 
code or based on any other factors. 

For VA rating purposes, full flexion of the knee is to 140 
degrees. 38 C.F.R. § 4.71 Plate II; Arnesen v. Brown, 8 Vet. 
App. 432, 439 (1995).  Under DC 5260, limitation of flexion 
to 45 degrees is rated at 10 percent, limitation of flexion 
to 30 degrees is rated at 20 percent, and limitation of 
flexion to 15 degrees is rated at 30 percent.

For VA rating purposes, full extension of the knee is to 0 
degrees.  Id.  Under DC 5261, limitation of extension to 10 
degrees is rated at 10 percent; limitation of extension to 15 
degrees is rated at 20 percent; limitation of extension to 20 
degrees is rated at 30 percent; limitation of extension to 30 
degrees is rated at 40 percent; and limitation of extension 
to 45 degrees is rated at 50 percent.

The Board also notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The July 1999 VA examination report reflects that left knee 
flexion was to 120 degrees with extension to 0 degrees.  
Testing indicated no instability and the final diagnosis was 
status post medial meniscus tear of the left knee 
(asymptomatic).  On  September 2002 VA examination, the 
veteran had full extension of the knee and could flex it to 
140-150 degrees.  The collateral ligaments of the knee were 
stable.  On May 2006 VA examination, flexion was to 95 
degrees and extension was to 0 degrees.  The collateral and 
cruciate ligaments were strong, and the lateral pivot shift 
test, anterior drawer test, and McMurray tests were negative.  
The examiner stated that the could not squat and the examiner 
did not dare to ask him to do so because he was "too 
unstable," but did not indicate that he was referring to 
instability of the left knee.

The aforementioned evidence reflects that the veteran is not 
entitled to an initial rating higher than 10 percent at any 
time.  His flexion has at all times been to 95 degrees or 
greater, and extension has been to 0 degrees, so a rating 
higher than 10 percent is not warranted based on flexion, 
extension, or any combination thereof under DCs 5260 and 
5261.  See VAOPGCPREC 9-04 (September 17, 2004) (allowing for 
separate rating for limitation of flexion and extension of 
the same knee joint).  The VA examiners noted above also have 
indicated that the left knee has been stable throughout the 
appeal period, so separate ratings for arthritis (resulting 
in limited or painful motion) and instability are not 
warranted.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 
24, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998).  

Moreover, the Board finds that a higher rating is not 
warranted with respect to the 38 C.F.R. §§ 4.40 and 4.45 and 
the DeLuca-mandated consideration of the extent of functional 
left knee disability produced by such symptoms as pain, 
weakened movement, excess fatigability, and incoordination.  
The July 1999 VA examiner stated that the veteran denied any 
pain, weakness, stiffness, swelling, or giving way, and there 
was no fatigability or lack of endurance; the September 2002 
VA examiner indicated there was evidence of pain and swelling 
only; and at the May 2006 VA examination, pain and fatigue 
were noted.  Considering the absence of evidence of weakened 
movement and incoordination, and that the current 10 percent 
rating properly compensates the veteran for the extent of his 
functional loss due to pain and fatigue, the Board finds that 
a higher rating is not warranted, on this basis, for the 
veteran's left knee disability.



C.  All disabilities

The above determinations are based on application of VA's 
rating schedule.  Additionally, the Board finds that there is 
no showing that, at any point since the effective date of the 
grant of service connection, the veteran's left knee 
disability or his PTSD has reflected so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis, pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  Although the 
September 2002 VA-authorized examination indicated that the 
combination of PTSD and non-service-connected manic 
depressive illness rendered the veteran incapable of 
maintaining gainful employment, the PTSD and left knee 
disabilities under consideration have not objectively been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating at each stage), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Hence, the Board finds that the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for a right knee disability is denied.

Service connection for coronary artery disease, status post 
coronary artery bypass and myocardial infarction, is denied.

An initial rating in excess of 50 percent for PTSD, for the 
period prior to September 7, 2002, is denied.

A 70 percent rating for PTSD, from September 7, 2002, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

An initial rating in excess of 10 percent for a left knee 
disability, status post medial meniscectomy, is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


